                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:21-CV-00154-FDW-DSC


 XUEJUN ZHANG,                                  )
                                                )
                  Plaintiff,                    )
                                                )
 v.                                             )                   ORDER
                                                )
 DRAGON CAPITAL GROUP LLC et.                   )
 al.,                                           )
                                                )
                 Defendants.                    )



       THIS MATTER is before the Court on “Plaintiff’s Motion for Jurisdictional Discovery”

(document # 14) filed May 18, 2021.


       For the reasons set forth therein, the Motion will be granted.   Plaintiff shall serve its

Jurisdictional Discovery Requests (document #14-1) within five days of this Order.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.


       SO ORDERED.
                                      Signed: June 15, 2021




      Case 3:21-cv-00154-FDW-DSC Document 35 Filed 06/15/21 Page 1 of 1
